Case 3:14-mc-00125-RNC Document 18-1 Filed 01/04/21 Page 1 of 4



                   APPENDIX
                   APPENDIX
 1&
 1 & 33 Mill  Pond Partners
        Mill Pond   Partners
 41 Church
 41  Church Street
              Street Partners
                     Partners
 Abigail Partners
 Abigail Partners
 Alaska Pacific
 Alaska           Acquisition Group
         Pacific Acquisition   Group
 Alaska Pacific
 Alaska           Corporation
         Pacific Corporation
 Alliance Charitable
 Alliance              Trust
           Charitable Trust
 Altcara
 Altcara
 American Captive
 American    Captive Services
                      Services
 American Charitable
 American    Charitable Endowment
                         Endowment
 American Fiduciary
 American    Fiduciary Services
                        Services
 Atlantic Charitable
 Atlantic              Trust
           Charitable Trust
 Audit Risk
 Audit        Indemnity Association
        Risk Indemnity    Association
 Avon Capital
 Avon  Capital
 Avon Capital
 Avon  Capital Holdings
                 Holdings
 Avon Charitable
 Avon  Charitable Trust
                    Trust
 Avon Insurance
 Avon  Insurance Welfare
                    Welfare Benefit
                             Benefit
 Avon Trust
 Avon  Trust
 BASI
 BASI ESOP
       ESOP
 BCNY
 BCNY
 BCNY
 BCNY Litigation
        Litigation Group
                    Group
 BCNY   Systems
 BCNY Systems
 Benefit  Concepts
 Benefit Concepts
 Benefit  Concepts Advisors
 Benefit Concepts    Advisors
 Benefit  Concepts International
 Benefit Concepts    International
 Benefit  Concepts New
 Benefit Concepts          York
                     New York
 Benefit  Concepts Systems
 Benefit Concepts    Systems
 Benefit  Plan Advisors
 Benefit Plan    Advisors
 Benistar
 Benistar
 Benistar   419 Plan
 Benistar 419         & Trust
                 Plan &  Trust
 Benistar   419 Plan
 Benistar 419         Services
                 Plan Services
 Benistar   Admin Services
 Benistar Admin     Services
 Benistar   Capital
 Benistar Capital
 Benistar   Client Services
 Benistar Client   Services
 Benistar   Corporation
 Benistar Corporation
 Benistar   Employer Services
 Benistar Employer     Services Trust
                                Trust Corporation
                                       Corporation
 Benistar   Financial Group
 Benistar Financial    Group
 Benistar   Group
 Benistar Group
 Benistar   Insurance Group
 Benistar Insurance    Group
 Benistar   Insurance Group
 Benistar Insurance    Group Holdings
                               Holdings
 Benistar
 Benistar Media
            Media Group
                    Group
 Benistar   Property Exchange
 Benistar Property    Exchange Trust
                                 Trust Company
                                       Company
 Benistar   Publishing
 Benistar Publishing
 Benistar   Step Plan
 Benistar Step    Plan Services
                       Services
Case 3:14-mc-00125-RNC Document 18-1 Filed 01/04/21 Page 2 of 4


 Benistar   Reinsurance Services
 Benistar Reinsurance      Services Group
                                    Group
 Bestco
 Bestco Benefit    Plans
         Benefit Plans
 Birch Hill Partners
 Birch Hill Partners
 Blackthorne    Acquisition Group
 Blackthorne Acquisition     Group
 Boston  Property Exchange
 Boston Property    Exchange Transfer
                                Transfer Company
                                         Company
 Boston  Property Exchange
 Boston Property    Exchange Trust
                                Trust Company
                                      Company
 BPA
 BPA
 BPETCO
 BPETCO Litigation
          Litigation Group
                       Group
 Cambridge    Welfare Benefit
 Cambridge Welfare       Benefit Plan
                                  Plan
 Capital
 Capital City  Partners
         City Partners
 Caroline
 Caroline
 Caroline
 Caroline Financial
           Financial Group
                       Group
 Carpenter   Charitable Trust
 Carpenter Charitable     Trust
 Carpenter   Family Trust
 Carpenter Family     Trust
 Carpenter   Financial Group
 Carpenter Financial    Group
 Carpenter   Financial Group
 Carpenter Financial            Welfare Benefit
                        Group Welfare            Trust
                                         Benefit Trust
 Carpenter   Group
 Carpenter Group
 CBCA
 CBCA
 CBCA  Administrators
 CBCA Administrators
 CBCA  Pharmacy Benefits
 CBCA Pharmacy      Benefits Management
                              Management
 Charter
 Charter Oak    Trust
          Oak Trust
 Charter
 Charter Oak    Trust 2009
          Oak Trust   2009
 Charter
 Charter Oak    Trust Litigation
          Oak Trust   Litigation Trust
                                 Trust
 Claremont
 Claremont Capital
              Capital Group
                       Group
 Clermont
 Clermont Capital
             Capital Partners
                     Partners
 Corsair
 Corsair Financial
         Financial Group
                     Group
 DSP  Holdings
 DSP Holdings
 Florida Air
 Florida Air
 GIC  Asset Management
 GIC Asset   Management
 Global  Sports Underwriters
 Global Sports   Underwriters
 Greyhound
 Greyhound Management
               Management
 Greyhound    Partners
 Greyhound Partners
 Grist Mill Capital
 Grist Mill  Capital
 Grist Mill Capital
 Grist Mill          Advisors
             Capital Advisors
 Grist Mill Holdings
 Grist Mill  Holdings
 Grist Mill Partners
 Grist Mill  Partners
 Grist Mill Trust
 Grist Mill  Trust
 Grist Mill Trust
 Grist Mill  Trust Welfare
                   Welfare Benefit    Plan
                             Benefit Plan
 Hanover
 Hanover Benefit    Plans
           Benefit Plans
 Hanover   Trust Company
 Hanover Trust    Company
 Health
 Health Claims    Trust Organization
         Claims Trust    Organization
 Health
 Health Resource
         Resource Organization
                     Organization
 Health
 Health Resources     Organization
         Resources Organization
 Jefferson Trust
 Jefferson   Trust
 Life
 Life One
      One Welfare
            Welfare Benefit    Trust
                      Benefit Trust
Case 3:14-mc-00125-RNC Document 18-1 Filed 01/04/21 Page 3 of 4


 Loge
 Loge Group
        Group
 Long  Term Care
 Long Term           Trust
              Care Trust
 McAllen
 McAllen Healthcare       Services Trust
            Healthcare Services    Trust
 MidAtlantic    Trust
 MidAtlantic Trust
 Moonstone     Partners
 Moonstone Partners
 National   Financial Services
 National Financial     Services
 National   Telecom
 National Telecom
 National   Telecom PCS
 National Telecom       PCS
 Natural   Benefit Alliane
 Natural Benefit    Alliane
 NBPS
 NBPS
 Nova   Benefit Plan
 Nova Benefit     Plan
 Nova   Benefit Plans
 Nova Benefit     Plans
 Nova   Group
 Nova Group
 Nova   Group Business
 Nova Group                Trust
                Business Trust
 Nova   Group Holdings
 Nova Group     Holdings
 Nova   Partners
 Nova Partners
 Nova   Trust
 Nova Trust
 NTS   Properties
 NTS Properties
 Pandora
 Pandora Financial
            Financial Group
                        Group
 Perfect   Rides
 Perfect Rides
 Pettibone   Tavern
 Pettibone Tavern
 Phoenix   Alliance Investment
 Phoenix Alliance     Investment Group
                                   Group
 Phoenix
 Phoenix Capital
           Capital Management
                    Management
 Phoenix
 Phoenix Capital
           Capital Management
                    Management GroupGroup
 Phoenix
 Phoenix Charitable      Trust
           Charitable Trust
 Rex  Insurance Services
 Rex Insurance     Services
 Roth   Capital Partners
 Roth Capital    Partners
 SDM Holdings
 SDM    Holdings
 Seir Hill
 Seir Hill Partners
           Partners
 Step Acquisition
 Step  Acquisition Group
                     Group
 Step Plan
 Step        Services
       Plan Services
 The ESOP
 The         Group
      ESOP Group
 Thermionics
 Thermionics
 TPG Group
 TPG   Group
 United
 United Health     Care Organization
          Health Care    Organization
 US Benefits
 US Benefits
 US Benefits Group
 US Benefits    Group
 US Property Exchange
 US Property    Exchange
 USB
 USB Client   Services
       Client Services
 USB
 USB Group
       Group
 USB   Services
 USB Services
 USB
 USB Underwriter       Services
       Underwriter Services
 USBGI
 USBGI
 Video Galaxy
 Video   Galaxy
 Voluntary Benefit
 Voluntary              Systems
             Benefit Systems
Case 3:14-mc-00125-RNC Document 18-1 Filed 01/04/21 Page 4 of 4


 Wilcox  Street Partners
 Wilcox Street  Partners
 Worthy   Investments
 Worthy Investments
 Yates Worldwide
 Yates  Worldwide Holding
                    Holding
 Yates Worldwide
 Yates  Worldwide Holding
                    Holding Limited
                            Limited
 Zone  Partners
 Zone Partners
